

___________________________________________________________
 


 


 


 
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of July 28, 2010
 
among
 
A.T. CROSS COMPANY and
CROSS OPTICAL GROUP, INC.,
as the Borrower, jointly and severally,
 
A.T. CROSS LIMITED,
as the UK Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
L/C Issuer,


BANK OF AMERICA, N.A. (London Branch),
as UK Lender
and
 
The Other Lenders Party Hereto






























___________________________________________________________
 




 
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
Section
Page
         
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
2
1.01
Defined Terms
2
 
1.02
Other Interpretive Provisions
28
 
1.03
Accounting Terms
28
 
1.04
Rounding
29
 
1.05
Times of Day
29
 
1.06
Letter of Credit Amounts
29
 
1.07
Conversion of Foreign Currencies
29
     
ARTICLE II.THE COMMITMENTS AND CREDIT EXTENSIONS
30
2.01
Committed Loans
30
 
2.02
Borrowings, Conversions and Continuations of Committed Loans
30
 
2.03
[Reserved]
33
 
2.04
Letters of Credit
33
 
2.05
[Reserved]
41
 
2.06
Prepayments
41
 
2.07
Termination or Reduction of Commitments
42
 
2.08
Repayment of Loans
42
 
2.09
Interest
42
 
2.10
Fees
43
 
2.11
Computation of Interest and Fees
44
 
2.12
Evidence of Debt
44
 
2.13
Payments Generally; Administrative Agent's Clawback
45
 
2.14
Sharing of Payments by Lenders
46
     
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
47
3.01
Taxes
47
 
3.02
Illegality
49
 
3.03
Inability to Determine Rates
50
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
50
 
3.05
Compensation for Losses
52
 
3.06
Mitigation Obligations; Replacement of Lenders
53
 
3.07
Survival
53
 
3.08
Required Costs
53
     
ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions
54
4.01
Conditions of Initial Credit Extension
54
 
4.02
Conditions to all Credit Extensions
55
     
ARTICLE V. REPRESENTATIONS AND WARRANTIES
56
5.01
Existence, Qualification and Power; Compliance with Laws
56
 
5.02
Authorization; No Contravention.
56
 
5.03
Governmental Authorization; Other Consents
57
 
5.04
Binding Effect
57
 
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event.
57
 
5.06
Litigation.
58
 
5.07
No Default.
58
 



i
4695641v7

 
 

--------------------------------------------------------------------------------

 



5.08
Ownership of Property; Liens
58
 
5.09
Environmental Compliance
58
 
5.10
Insurance
59
 
5.11
Taxes
59
 
5.12
ERISA Compliance
59
 
5.13
Subsidiaries; Equity Interests
60
 
5.14
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
 
60
 
5.15
Disclosure
60
 
5.16
Compliance with Laws
61
 
5.17
Intellectual Property; Licenses, Etc.
61
     
ARTICLE VI. AFFIRMATIVE COVENANTS
61
6.01
Financial Statements
61
6.02
Certificates; Other Information
62
6.03
Notices
64
6.04
Payment of Obligations
65
6.05
Preservation of Existence, Etc.
65
6.06
Maintenance of Properties
65
6.07
Maintenance of Insurance
65
6.08
Compliance with Laws
65
6.09
Books and Records
66
6.10
Inspection Rights
66
6.11
Use of Proceeds
66
6.12
Additional Guarantors
66
6.13
Additional Covenants
67
6.14
Depository Accounts
67
   
ARTICLE VII. NEGATIVE COVENANTS
67
7.01
Liens
67
7.02
Investments
68
7.03
Indebtedness
69
7.04
Fundamental Changes
70
7.05
Dispositions
71
7.06
Restricted Payments
72
7.07
Change in Nature of Business
73
7.08
Transactions with Affiliates
73
7.09
Burdensome Agreements
73
7.10
Use of Proceeds
73
7.11
Financial Covenants
73
7.12
Capital Expenditures
74
7.13
Anti-Terrorism Law
74
7.14
Embargoed Person
74
7.15
Restriction on Excluded Subsidiaries; Loan Party Assets
75
   
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
75
8.01
Events of Default
75
8.02
Remedies Upon Event of Default
77
8.03
Application of Funds
77



ii
4695641v7

 
 

--------------------------------------------------------------------------------

 



ARTICLE IX. ADMINISTRATIVE AGENT
78
9.01
Appointment and Authority
78
9.02
Rights as a Lender
79
9.03
Exculpatory Provisions
79
9.04
Reliance by Administrative Agent
80
9.05
Delegation of Duties
80
9.06
Resignation of Administrative Agent
81
9.07
Non-Reliance on Administrative Agent and Other Lenders
81
9.08
[Reserved]
82
9.09
Administrative Agent May File Proofs of Claim
82
   
ARTICLE X. MISCELLANEOUS
82
10.01
Amendments, Etc
82
10.02
Notices; Effectiveness; Electronic Communication
83
10.03
No Waiver; Cumulative Remedies
85
10.04
Expenses; Indemnity; Damage Waiver
86
10.05
Payments Set Aside
87
10.06
Successors and Assigns
88
10.07
Treatment of Certain Information; Confidentiality
91
10.08
Right of Setoff
92
10.09
Interest Rate Limitation
92
10.10
Counterparts; Integration; Effectiveness
92
10.11
Survival of Representations and Warranties
93
10.12
Severability
93
10.13
Replacement of Lenders
93
10.14
GOVERNING LAW; JURISDICTION; ETC
94
10.15
WAIVER OF JURY TRIAL
95
10.16
USA PATRIOT ACT NOTICE
95
10.17
ENTIRE AGREEMENT
95
10.18
Judgment Currency
96
   
ARTICLE XI. Ratification
96
SIGNATURES
S-1



iii
4695641v7

 
 

--------------------------------------------------------------------------------

 



SCHEDULE AND EXHIBIT INDEX
 
Schedules
 
Schedule 2.01:
Commitments and Applicable Percentages
Schedule 5.06:
Litigation
Schedule 5.12(c):
Unfunded Pension Liabilities
Schedule 5.13:
Subsidiaries and Other Equity Investments
Schedule 5.17:
Intellectual Property Matters
Schedule 6.13
Intellectual Property to be transferred to Cross Optical
Schedule 7.01
Existing Liens
Schedule 7.02:
Investments
Schedule 7.03:
Existing Indebtedness
Schedule 10.02:
Administrative Agent's Office; Certain Addresses for Notices
Schedule 10.06:
Processing and Recordation Fees
   
Exhibits
 
Exhibit A-1:
Form of Committed Loan Notice
Exhibit A-2:
Form of Eurocurrency Loan Notice
Exhibit D:
Form of Notes
Exhibit E:
Form of Compliance Certificate
Exhibit F:
Form of Assignment and Assumption
Exhibit G:
Form of Guaranty



 
SECOND AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is dated as of
July 28, 2010, among A. T. CROSS COMPANY, a Rhode Island corporation having an
address at One Albion Road, Lincoln, Rhode Island,  02864 (“Cross US”) and CROSS
OPTICAL GROUP, INC., a Florida corporation (f/k/a Costa Del Mar Sunglasses,
Inc.) having an address at 2361 Mason Avenue, Suite 100, Daytona Beach, Florida
32117 (“Cross Optical,” together with Cross US, jointly and severally, the
“Borrower”) as borrower of Committed Loans, A.T. CROSS LIMITED, a corporation
organized under the laws of England and Wales (company number 1410574) whose
registered office is at 14 Windmill Trading Estate, Luton, Bedfordshire, England
LU1 3XJ, (“Cross UK”) as borrower of Eurocurrency Loans, each lender from time
to time party hereto (collectively, together with the UK Lender, the “Lenders”)
BANK
 


 




4695641v7

 
 

--------------------------------------------------------------------------------

 



OF AMERICA, N.A., as Administrative Agent and L/C Issuer and BANK OF AMERICA,
N.A. (London Branch) as UK Lender.
 
Cross US, Cross UK, the Lenders, Bank of America, N.A., as Administrative Agent
and L/C Issuer and Bank of America, N.A. (London Branch) as UK Lender entered
into an Amended and Restated Credit Agreement dated as of March 24, 2008, which
was amended by First Amendment to Credit Agreement dated as of March 24, 2008,
was further amended by Second Amendment to Credit Agreement dated as of March
12, 2009, was further amended by Third Amendment to Credit Agreement dated as of
December 22, 2009, and was further amended by Fourth Amendment to Credit
Agreement dated as of March 18, 2010 (such credit agreement as amended by such
first amendment to credit agreement, such second amendment to credit agreement,
such third amendment to credit agreement, and such fourth amendment to credit
agreement, collectively, the “Original Credit Agreement”).  The Borrower has
requested and the Lenders have agreed to make certain amendments to the Original
Credit Agreement.  This Agreement amends and restates the Original Credit
Agreement.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01  Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Bank of America, N.A. or its
Affiliates for the account of the Borrower or its Subsidiaries.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders providing
Committed Loans to make Committed Loans and the Commitment of the UK Lender to
make
 


 


2
4695641v7

 
 

--------------------------------------------------------------------------------

 



Eurocurrency Loans which aggregate Commitments are on the date hereof Forty
Million Dollars ($40,000,000) which includes a sublimit of Ten Million Dollars
($10,000,000) Dollar Equivalent for Eurocurrency Loans and a sublimit of Seven
Million Five Hundred Thousand Dollars ($7,500,000) for the issuance of Letters
of Credit.
 
“Agreement” means this Second Amended and Restated Credit Agreement.
 
“Anti-Terrorism Laws” any laws relating to terrorism or money laundering,
including the Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAX.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Margin” shall mean, for each category below, the percentage set
forth under the relevant column heading below:
 
Level
Total Funded
Debt / EBITDA Ratio
Commitment Fee
Applicable Margin for LIBOR Loans
Letter of
Credit Fee
Applicable Margin for Base Rate Loans
I
Greater than or equal to 2.25x but less than 2.75x
0.50%
2.25%
2.25%
0.75%
II
Greater than or equal to 1.75x
but less than 2.25x
0.375%
2.00%
2.00%
0.50%
III
Less than 1.75x
0.250%
1.75%
1.75%
0.25%



Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three (3) Business Days after the date on which financial statements are
delivered to the Administrative Agent pursuant to Section 6.01(b) and shall
remain in effect until the next change to be effected pursuant to this
paragraph; provided that interest rate reductions shall become final only on the
basis of the Borrower’s annual audited financial statements and (a) in the event
that such annual audited financial statements establish that the Borrower was
not entitled to a rate reduction which was previously granted, the Borrower
shall, upon written demand by the Administrative Agent, repay to the
Administrative Agent an amount equal to the excess of (i) interest at the rate
which should
 


 




3
4695641v7

 
 

--------------------------------------------------------------------------------

 





 
have been charged based on such annual audited financial statement(s) and
(ii) the rate actually charged on the basis of the Borrower’s quarterly
financial statement(s) and (b) in the event that such annual audited financial
statements establish the Borrower was entitled to a rate reduction which was
previously not granted, the Agent shall, upon written demand by the Borrower,
apply the excess of (i) the rate actually charged on the basis of the Borrower’s
quarterly financial statement(s) and (ii) interest at the rate which should have
been charged based on such annual audited financial statement(s), to the payment
of principal outstanding; provided, that in the event that the Borrower fails to
provide any financial statements or Officer’s Certificate on a timely basis in
accordance with Section 6.01(b), the per annum percentage shall be that
specified for Level I above until delivered, and any interest rate increase
payable as a result thereof shall be retroactively effective to the date on
which the financial statements or Officer’s Certificate, as the case may be,
should have been received by the Administrative Agent in accordance with Section
6.01(b) and the Borrower shall pay any amount due as a result thereof upon
written demand from the Administrative Agent.  In addition, at all times while
an Event of Default shall have occurred and be continuing, the per annum
percentage specified in Level I above shall apply.  Each determination of the
Consolidated Leverage Ratio pursuant to the grid above shall be made in a manner
consistent with the determination thereof pursuant to Section 6.01(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Cross US and its Subsidiaries for the fiscal year ended January 2, 2010, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Cross US and its Subsidiaries, including
the notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to
 


 




4
4695641v7

 
 

--------------------------------------------------------------------------------

 



make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank Product Agreements” means those certain agreements entered into from time
to time by the Borrower or its Subsidiaries in connection with any of the Bank
Products.
 
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or its
Subsidiaries to Bank of America, N.A. or its Affiliates pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that the
Borrower is obligated to reimburse to Administrative Agent or any Lender as a
result of Administrative Agent or such Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Borrower or its Subsidiaries pursuant to the Bank
Product Agreements.
 
“Bank Products” means any service or facility extended to the Borrower or its
Subsidiaries by Bank of America, N.A., or any Affiliate of Bank of America,
N.A., including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange agreements or other foreign currency agreements or arrangements.
 
“Bank Product Reserves” means, as of the date of determination, the amount of
reserves that Agent has established (based upon Bank of America’s or its
Affiliate’s reasonable determination of the credit exposure in respect of then
extant Bank Products), for Bank Products then provided or outstanding.
 
“Base Rate”  means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 


 




5
4695641v7

 
 

--------------------------------------------------------------------------------

 



“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Committed Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01 and in the
case of the Eurocurrency Sublimit, Eurocurrency Loans.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, unless
such day relates to any Eurodollar Rate Loan or any Eurocurrency Loan, in which
case “Business Day” means any TARGET Day.
 
“Capital Expenditure” means for any period, expenditures by the Borrower and its
Subsidiaries determined on a consolidated basis, that in accordance with GAAP
are or should be included in “property, plant and equipment” or in a similar
fixed asset account on its balance sheet.
 
“Cash Collateralize” has the meaning specified in Section 2.04(g).
 
“Cash Equivalents” mean, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in such regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 


 




6
4695641v7

 
 

--------------------------------------------------------------------------------

 



“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities other than Class A Common
Stock of Cross US entitled to vote for members of the board of directors or
equivalent governing body of Cross US on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);
 
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities
other than Class A Common Stock of Cross US entitled to vote for members of the
board of directors or equivalent governing body of Cross US on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 20% or more of
the combined voting power of such securities.
 
“Charge Over Shares” The Charge Over Shares to be dated on or prior to the
Closing Date, from Cross Europe in favor of the Administrative Agent with
respect to 100% of the share capital of the Foreign Subsidiaries owned by it
other than Cross Germany which shares are not required to be pledged and Cross
UK of which 100% of the shares will be pledged as collateral security for
Committed Loans of (1) each of the Foreign Subsidiaries, and (2) Cross UK, each
in
 


 


7
4695641v7

 
 

--------------------------------------------------------------------------------

 



form and substance satisfactory to the Lenders and the Agent and all of the
share capital as collateral security for Eurocurrency Loans.
 
“Class A Common Stock” means Class A Common shares as designated in the
Organizational Documents of Cross US in effect on the date hereof which shares
are publicly traded on a national securities exchange.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, other than the UK Lender, its obligation
to (a) make Committed Loans to the Borrower pursuant to Section 2.01(a), and
(b) purchase participations in L/C Obligations in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 and as to the UK Lender, to make Eurocurrency
Loans to the Cross UK pursuant to Section 2.01(b) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Committed Lender” means, a lender which has a Commitment to make Committed
Loans.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a)(i), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
 
“Consolidated Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date minus (i) income taxes paid in cash by
the Borrower and its Subsidiaries during such period but excluding, without
duplication, (x) income taxes paid on account of the gain on the sale of the
real property known and numbered One Albion Road, Lincoln, Rhode Island and (y)
income taxes paid on LIFO Income for tax purposes to the extent such amount is
greater than LIFO Income for book purposes, minus (ii) cash dividends or
distributions paid during such period minus (iii) Capital Expenditures
(excluding Capital Expenditures made with the proceeds of insurance received by
the Borrower) minus (iv) all payments made for the redemption, repurchase or
other acquisition of any of the capital stock of the Borrower, but excluding
stock redemption payments made and permitted under Section 7.06(d), during such
period, to (b) (i) Consolidated Interest Charges plus (ii) all principal of
Indebtedness paid during such period (other than voluntary repayments of
principal for such period and other than principal
 


 




8
4695641v7

 
 

--------------------------------------------------------------------------------

 





 
payments made during such period on the Preexisting Term Loan), including,
without limitation, the payment of the principal component of any payments in
respect of Capital Leases.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) any extraordinary losses, (v) all non-cash expenses
associated with the LIFO treatment of Inventory, (vii) non-cash charges related
to compensation expense, (viii) restructuring charges, up to $1,500,000 in
cumulative aggregate for the Borrower’s fiscal years ending December 31, 2008
and December 31, 2009, incurred by the Borrower and its Subsidiaries for such
period with respect to moving their manufacturing operations to Cross China
(provided any add back for any restructuring charge shall be taken in the
quarter during which such restructuring charge is assessed), (ix) restructuring
charges of up to $2,500,000 in the aggregate for use only in the Borrower’s test
period ending December 31, 2008 incurred by the Borrower and its Subsidiaries
for the 2008 fiscal year with respect to staff reduction, closing retail stores
and streamlining global manufacturing and distribution and not for use in any
other rolling four quarter test period and (x) without duplication, without
inclusion for the amount referred to in (ix) immediately preceding, and in
addition to (viii) immediately preceding, for the rolling four quarter period
tested on the last day of each fiscal quarter of 2009, restructuring charges of
up to $2,500,000 in a cumulative aggregate amount for such rolling four quarter
period and not for each quarter thereof, incurred by the Borrower and its
Subsidiaries for such period with respect to staff reduction, closing retail
stores and streamlining global manufacturing and distribution, minus (b) the
following:  (i) any extraordinary gains to the extent increasing Consolidated
Net Income and (ii) all non-cash items increasing Consolidated Net Income for
such period including, without limitation, all non-cash increases associated
with the LIFO treatment of Inventory; provided, that for purposes of calculating
the Consolidated Debt Service Coverage Ratio and the Consolidated Leverage Ratio
for the fiscal quarters ending on March 31, 2008, June 30, 2008, September 30,
2008 and December 31, 2008, if the actual amount of Consolidated EBITDA for Old
Native (as if Old Native was a Subsidiary of Cross US) is not available for any
fiscal quarter included in the period of the four prior fiscal quarters ending
on March 31, 2008, June 30, 2008, September 30, 2008 and December 31, 2008,
respectively, then $500,000 shall be added to Consolidated EBITDA for each such
fiscal quarter for which such actual amounts are not yet available.  For
avoidance of doubt, once such actual amounts for an applicable fiscal quarter
are available, such actual amounts shall be used to determine Consolidated
EBITDA instead of adding $500,000 for such fiscal quarter.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect
 


 




9
4695641v7

 
 

--------------------------------------------------------------------------------

 

of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.
 
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 “Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Cross Asia Pacific” means A.T. Cross (Asia Pacific) Ltd., a corporation
organized under the laws of the British Virgin Islands.
 


 




10
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Cross Bermuda” means A.T. Cross Limited, a corporation organized under the laws
of the Republic of Ireland with a seat of management in Bermuda.
 
“Cross Canada” means A.T. Cross (Canada) Inc., a corporation organized under the
laws of Ontario.
 
“Cross China” means A.T. Cross Stationery (Dongguan) Company Limited, a
corporation organized under the laws of China.
 
“Cross Europe” means A.T. Cross Europe Ltd., a corporation organized under the
laws of England and Wales.
 
“Cross Germany” means A.T. Cross Deutschland, GmbH, a corporation organized
under the laws of Germany.
 
“Cross International” means A.T.X. International, Inc., a corporation organized
under the laws of the State of Rhode Island.
 
“Cross Native” means Native Eyewear, Inc., a Rhode Island corporation that was
merged with and into Cross Optical on December 14, 2009.
 
“Cross Optical” shall have the meaning specified in the introductory paragraph
hereto.
 
“Cross Japan” means Cross Company of Japan Ltd., a corporation organized under
the laws of Japan.
 
“Cross Retail” means Cross Retail Ventures, Inc., a corporation organized under
the laws of the State of Rhode Island.
 
“Cross Spain” means A.T. Cross Iberia, S.L., a corporation organized under the
laws of Spain.
 
“Cross UK” shall have the meaning specified in the introductory paragraph
hereto.
 
“Cross US” shall have the meaning specified in the introductory paragraph
hereto.
 
“Debenture” means the Debenture dated as of December 30, 2005, between Cross UK
and the Administrative Agent and in form and substance satisfactory to the
Lenders and the Administrative Agent.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 


 




11
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 


 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, or a
Eurocurrency Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Margin plus 2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in Euro, the equivalent of such amount in Dollars determined by using
the rate of exchange quoted by the UK Lender in London at 11:00 a.m. London
time, on the date of determination, to major banks in London for the spot
purchase in the London foreign exchange market of such amount of Dollars with
Euro, and (c) if such amount is expressed in Sterling, the equivalent of such
amount in Dollars determined by using the rate of exchange quoted by the UK
Lender in London at 11:00 a.m. London time, on the date of determination, to
major banks in London for the spot purchase in the London foreign exchange
market of such amount of Dollars with Sterling.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Doss Repurchase Transaction” shall mean Cross US’s repurchase or redemption, on
one or more occasions, of up to 2,750,000 shares of common stock of Cross US
which are owned beneficially or of record by Galal P. Doss for an aggregate
purchase price, not to exceed $10,300,000 and otherwise on terms and conditions
reasonably acceptable to the Administrative Agent.
 


 




12
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in
 


 




13
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
 
“Euro” means the single currency of the Participating Member States.
 
“Eurocurrency” means Euro or Sterling.
 
“Eurocurrency Loan(s)” means a loan denominated in Eurocurrency.
 
“Eurocurrency Loan Notice” means a notice of (a) a Eurocurrency Borrowing or
(b) the continuation of a Eurocurrency Loan pursuant to Section 2.02(a)(ii),
which, if in writing, shall be substantially in the form of Exhibit A.
 
“Eurocurrency Loan Limit” means a Dollar Equivalent of up to $10,000,000 of
Eurocurrency Loans.  The Eurocurrency Loan Limit is part of, and not in addition
to, the Aggregate Commitments.
 
“Eurocurrency Rate” for any Interest Period with respect to any Eurocurrency
Loan:
 
(a) the rate per annum equal to the rate determined by the UK Lender to be the
offered rate that appears on page 3750 of the Telerate screen (or any successor
thereto) (or such other page of the Telerate as is customary for the Euro or
Sterling) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Euro (for delivery on the first day of such
Interest Period) if a Euro denominated loan and for deposits in Sterling (for
delivery on the first day of such Interest Period) if a Sterling denominated
loan with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period for a Euro denominated Loan and on the first day of
such Interest Period if a Sterling denominated Loan, or
 
(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the UK Lender to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Euro (for delivery on the
first day of such Interest Period) if a Euro denominated loan and for deposits
in Sterling (for delivery on the first day of such Interest Period) if a
Sterling denominated loan with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of such Interest Period for a Euro denominated loan and
on the first day of such Interest Period if a Sterling denominated loan, or
 




14
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum deter mined by the UK Lender as the rate of
interest at which deposits in Euro or Sterling, as the case may be, for delivery
on the first day of such Interest Period in the same day funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
by the UK Lender and with a term equivalent to such Interest Period that would
be offered to the UK Lender for the applicable Eurocurrency in the London
interbank Eurocurrency market at its request at approximately 11:00 a.m., London
time, two (2) Business Days prior to such Interest Period for a Euro denominated
loan and on the first day of such Interest Period if a Sterling denominated
loan.
 
The determination of the Eurocurrency Rate by the UK Lender shall be conclusive
in the absence of manifest error.
 
“Eurocurrency Reserve Requirements” means for any days as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.
 
“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Subsidiaries” means Cross Bermuda, Cross Spain, Cross Canada and Cross
Germany.
 


 




15
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
 
“Executive Order” means Executive Order No. 13224 (effective September 24,
2001).
 
“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute
 


 




16
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantors” means, collectively, Cross International and Cross Retail and, in
the case of the Borrower’s guaranty of the obligations of Cross UK, the
Borrower.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 


 




17
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any Swap Contract;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f) capital leases and Synthetic Lease Obligations;
 
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 


 




18
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
or a Eurocurrency Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date.
 
“Interest Period” means as to each Eurodollar Rate Loan, and each Eurocurrency
Loan the period commencing on the date such Eurodollar Rate Loan or Eurocurrency
Loan, as the case may be, is disbursed or converted to or continued as a
Eurodollar Rate Loan or a Eurocurrency Loan, as the case may be, and ending on
the date one, two, three or six months thereafter, as selected by the Borrower
in its Committed Loan Notice or Eurocurrency Loan Notice, as the case may be,
provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, or a Eurocurrency Loan such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
 
(ii) any Interest Period pertaining to a Eurodollar Rate Loan or a Eurocurrency
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
 


 




19
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or in favor the L/C Issuer and relating
to any such Letter of Credit.
 
“Judgment Currency” has the meaning specified in Section 10.18.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 


 




20
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Lender” means the Committed Lenders, the L/C Issuer and the UK Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder.  A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.04(i).
 
“Letter of Credit Sublimit” means an amount equal to $7,500,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“LIFO Income” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, LIFO income of the Borrower and its Subsidiaries as
determined in accordance with GAAP, for such period.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
which may be either a Committed Loan or a Eurocurrency Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, the Security Documents and each other agreement, document or
instrument executed by the Borrower or any of its Subsidiaries in connection
therewith as each may be amended, modified or supplemented from time to time.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity,
 


 




21
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.
 
“Maturity Date” means July 28, 2013, unless sooner due and payable after
acceleration or otherwise.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Note” means each of the promissory notes made by the Borrower and Cross UK in
favor of a Lender evidencing Loans made by such Lender, substantially in the
form of Exhibit D.
 
“Obligations” means all advances to, and all debts, liabilities, obligations,
covenants and duties of, and all unpaid principal of and interest due from any
Loan Party and Cross UK arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, including without limitation, any
Reimbursement Obligation and any obligation under any Specified Swap Agreement
or any other document made, delivered or given in connection herewith or
therewith (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender) under the Loan Documents and any indemnities
or other reimbursement obligations contained in any of the Loan Documents,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Cross UK or any Affiliate thereof under any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and all Bank Product Obligations.
 
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such
 


 




22
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
Person and its Subsidiaries; or (d) any other monetary obligation arising with
respect to any other transaction which (i) is characterized as indebtedness for
tax purposes but not for accounting purposes in accordance with GAAP or (ii) is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).
 
“Old Native” means Native Eyewear, Inc., a Pennsylvania corporation, which was
merged with and into Cross Native on March 24, 2008.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans, including,
without limitation, Eurocurrency Loans, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans, including, without limitation, Eurocurrency
Loans, as the case may be, occurring on such date; and (ii) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participating Member States” means the member states of the European
Communities that adopt or have adopted the Euro as their lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA
 


 




23
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
 
“Permitted Investment Grade Securities” shall mean any of the following: (i) a
share in a bond or equity mutual fund which fund is, at least, substantially
comprised of so called “investment grade” bonds or equities which are rated or
would qualify for at least a 3 Star Rating from Morningstar or some equivalent
rating from another rating agency reasonably acceptable to the Administrative
Agent, (ii)individual common stocks which are publically traded on a national
stock exchange and which are not thinly traded or traded in the so called “pink
sheets”, and (iii) a share in an Exchange Traded Fund which fund is publically
traded on a national stock exchange which tracks a nationally recognized stock
index.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
 “Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing which is
not a Eurocurrency Loan, conversion or continuation of Committed Loans, a
Committed Loan Notice, (b) with respect to a Borrowing which is a Eurocurrency
Loan, or continuation of a Eurocurrency Loan, a Eurocurrency Loan Notice and
(c) with respect to an L/C Credit Extension, a Letter of Credit Application.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments (and so long as Bank of America London
Branch is the UK Lender their Commitment will be added to the Bank of America
Commitment for purposes of determinations among the Lenders) or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to
 


 




24
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 


 
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Security Agreements” the several Security Agreements dated or to be dated on or
prior to the Closing Date as amended, modified or supplemented from time to
time, including, without limitation, those amended and restated as of March 1,
2006, and those subsequently executed in accordance with Section 6.12, between
the Borrower and its wholly owned Domestic Subsidiaries and the Administrative
Agent and in form and substance satisfactory to the Lenders and the
Administrative Agent.
 
“Security Documents” the Guaranties, the Security Agreements, the Patent
Assignments, the Trademark Assignments, the Debenture, the Charge over Shares,
and the Stock Pledge Agreements, and any other documents or instruments from
time to time securing any of the Obligations or evidencing such security.
 


 




25
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
 
“Specified Swap Agreement” means any Swap Contract entered into by the Borrower
or any of its Subsidiaries and any Lender or any Affiliate thereof.
 
“Sterling” means pounds sterling as lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
 
“Stock Pledge Agreement” means the Stock Pledge Agreement, dated as of December
21, 2005, between the Borrower and the Administrative Agent, as amended by First
Amendment to Stock Pledge Agreement, dated as of March 24, 2008, and Second
Amendment to Stock Pledge Agreement dated of even date herewith, and in form and
substance satisfactory to the Lenders and the Administrative Agent which shall
include a pledge of 100% of the capital stock of all Domestic Subsidiaries and
of 65% of the capital stock of all Foreign Subsidiaries except for Cross Canada
and Cross Spain.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 


 




26
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Threshold Amount” means $500,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means a Base Rate Loan or a Eurodollar Rate Loan.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“UK Lender” means the Bank of America, N.A. (London Branch) and any replacement
or successor therefor which has a Commitment to make Eurocurrency Loans
hereunder.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
 


 




27
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 


 
1.02  Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 


 




28
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 


 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.04 Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
1.05 Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06 Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
1.07 Conversion of Foreign Currencies.
 
(a) Consolidated Leverage Ratio.  For purposes of calculating the Consolidated
 
Leverage Ratio, any Indebtedness denominated in any currency other than Dollars
shall be calculated using the Dollar Equivalent thereof as of the date of the
applicable statements on which such Indebtedness is reflected.
 
(b) Dollar Equivalents.  The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby (whether to determine compliance
with any covenants specified herein or otherwise), and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be






29
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 


 
obligated to, rely on any determination made by any Loan Party in any document
delivered to the Administrative Agent.  The Administrative Agent may determine
or redetermine the Dollar Equivalent of any amount on any date either in its
reasonable discretion or upon the reasonable request of any Lender, L/C Issuer
or the UK Lender.
 
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.
 
(a) Subject to the terms and conditions set forth herein, each Lender with a
Commitment to make Committed Loans severally agrees to make loans to the
Borrower (such loans to the Borrower collectively referred to as a “Committed
Loan”) as provided in Schedule 2.01(a) from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing of a Committed Loan, the total amount of
outstanding Committed Loans borrowed in Dollars plus the Dollar Equivalent of
all Eurocurrency Loans plus all L/C Obligations (collectively, the “outstanding
obligations”) shall not at any time exceed the Aggregate Commitments for
Committed Loans (the difference between the Aggregate Committed Loan Commitments
and the outstanding obligations is referred to as the “Remaining Availability”)
and the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment for Committed
Loans.  Within the limits of each Lender’s Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay under Section 2.06, and reborrow under this Section 2.01(a).  Committed
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
 
(b) Subject to the terms and conditions set forth herein, the UK Lender agrees
to make Eurocurrency Loans to Cross UK as provided in Schedule 2.01(b) from time
to time, on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the UK Lender’s Commitment;
provided however, that after giving effect to any Borrowing for a Eurocurrency
Loan, the Total Outstandings shall not exceed the Lesser of (x) the Eurocurrency
Loan Limit and (y) the Remaining Availability.  During the Availability Period,
and, subject to the terms and conditions hereof, the Borrower agrees that Cross
UK may borrow under this Section 2.01(b), prepay under Section 2.06 and reborrow
under this Section 2.01(b).
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a) (i) Each Borrowing other than in Eurocurrency, each conversion of
 
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Committed Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or of
 


 




30
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
any conversion of Eurodollar Rate Committed Loans to Base Rate Committed Loans,
and (ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate
Committed Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Committed Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(ii) Each Borrowing in Eurocurrency and each continuation of a Borrowing in
Eurocurrency shall be made upon the Cross UK’s irrevocable notice to the
Administrative Agent appropriately completed and signed by a Responsible Officer
of Cross UK.  Such notice may not be given by telephone.  Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. London Time
(i)  five Business Days prior to the requested date of any Borrowing of, or
continuation of any Eurocurrency Loans.  Each Borrowing of or continuation of
Eurocurrency Loans shall be in a principal amount of $500,000 or a whole
multiple of $250,000 in excess thereof.  Each Eurocurrency Loan Notice shall
specify (i) whether Cross UK is requesting a Eurocurrency Loan, or a
continuation of a Eurocurrency Loan, (ii) the requested date of the Borrowing or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Eurocurrency Loans to be borrowed or continued, and (iv) the
duration of the Interest Period with respect thereto.  If Cross UK fails to give
a timely written
 


 




31
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
notice requesting a continuation, then the applicable Eurocurrency Loans shall
have an Interest Period of one month.  If Cross UK requests a Borrowing of, or
continuation of Eurocurrency Loans in any such Eurocurrency Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
 
(b) (i) Following receipt of a Committed Loan Notice, the Administrative Agent
 
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Borrowing for a
Committed Loan each Lender shall make the amount of its Committed Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
 
(ii) Following receipt of a Eurocurrency Loan Notice, the UK Lender shall
subject to satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01) make the
amount of its Eurocurrency Loan available to Cross UK either by (i) crediting an
account of Cross UK on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds.
 
(c) (i)Except as otherwise provided herein, a Eurodollar Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan.  During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Committed Loans
without the consent of the Required Lenders.
 
(ii) Except as otherwise provided herein, a Eurocurrency Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Loan.  During the existence of a Default no Eurocurrency Loans may be requested.
 
(d) (i) The Administrative Agent shall promptly notify the Borrower and the
 
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Committed Loans upon determination of such interest rate.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 


 




32
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
(ii) The UK Lender shall promptly notify Cross UK of the interest rate
applicable to any Interest Rate Period for Eurocurrency Loans upon determination
of such interest rate.
 
After giving effect to all Borrowings, conversions of Committed Loans from one
Type to the other, and all continuations of Committed Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to
Committed Loans.  After giving effect to all Eurocurrency Loans and all
continuations thereof, there shall not be more than three Interest Periods in
effect with request to Eurocurrency Loans.
 
2.03 [Reserved]
 
1.01 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the amount set forth in
Section 2.01(a) will not be exceeded and (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Letters of Credit issued hereunder shall be
denominated in Dollars.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 


 




33
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
 
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(E) a default of any Lender’s obligations to fund under Section 2.04(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
 
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer
 
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer
 


 




34
 
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 


 


35
 
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.
 




 


36
 
4695641v7
 

 
 

--------------------------------------------------------------------------------

 



 
(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation.  A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the
 


 


37
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 


 




38
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g) Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.06 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.04, Section 2.06 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit
 


 






39
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
accounts and all balances therein and all proceeds of the foregoing.  Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.
 
(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
 
(i) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter
of Credit equal to the Applicable Margin per annum times the daily amount
available to be drawn under such Letter of Credit, and (ii) for each standby
Letter of Credit equal to the Applicable Margin times the daily amount available
to be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Margin during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount mutually agreeable to the Borrower and the L/C
Issuer with respect to each Letter of Credit computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 


 




40
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
(l) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
 
2.05 [Reserved].
 
2.06 Prepayments.
 
(a) (i) The Borrower may, upon notice to the Administrative Agent, at any time
 
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
 
(ii) Cross UK may, upon notice to the UK Lender, at any time or from time to
time voluntarily prepay Eurocurrency Loans, in whole or in part, without premium
or penalty, provided that (i) such notice must be received by the UK Lender not
later than 11:00 a.m. and shall specify the date and the amount of such
prepayment (A) three Business Days prior to any date of prepayment; (ii) any
prepayment shall be in a principal amount of $500,000 or a whole multiple of
$250,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding; provided, further that that if a Eurocurrency Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, Cross
UK shall also pay any amounts owing pursuant to Section 3.05.  If any such
Notice of Prepayment is given, the amount specified in such Notice of Prepayment
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid.
 
(b) If for any reason the Total Outstandings of Committed Loans at any time
exceed the Aggregate Commitments for Committed Loans then in effect, the
Borrower will immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the
 


41
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 


 
L/C Obligations pursuant to this Section 2.06(b) unless after the prepayment in
full of the Committed Loans the Total Outstandings exceed the Aggregate
Commitments for Committed Loans then in effect.
 
(c) If for any reason, including, without limitation fluctuation in currency
rates at any time, the Total Outstandings of Eurocurrency Loans at any time
exceed the Dollar Equivalent of $10,000,000, then Cross UK will immediately
prepay Eurocurrency Loans in an aggregate amount equal to such excess.
 
2.07 Termination or Reduction of Commitments.
 
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $250,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments or
the Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments,
such Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
 
2.08 Repayment of Loans.
 
The Borrower shall repay to the Lenders, which have made Committed Loans, on the
Maturity Date the aggregate principal amount of Committed Loan outstanding on
such date which are not Eurocurrency Loans, and the Borrower and Cross UK shall
repay to the UK Lender on the Maturity Date the aggregate amount of Eurocurrency
Loans outstanding on such date.
 
2.09 Interest.
 
(a) (i) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin.
 


 




42
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 


 
(ii) Subject to the provisions of subsection (b) below, each Eurocurrency Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Margin.
 
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Committed Loans and all its other Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Upon the request of the UK
Lender, while any Event of Default exists, Cross UK shall pay interest on the
principal amount of all outstanding Eurocurrency Loans and all of its other
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.10 Fees.
 
In addition to certain fees described in subsections (i) and (j) of Section
2.04:
 
(a) Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Margin times the actual daily amount by
which the Aggregate Commitments for all Committed Loans and Eurocurrency Loans
exceed the sum of (i) the Outstanding Amount of all Committed Loans plus
(ii) the Outstanding Amount of Eurocurrency Loans plus (iii) the Outstanding
Amount of L/C Obligations.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur
 


 


43
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
after the Closing Date, and on the Maturity Date.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
 
(b) Reserved.
 
2.11 Computation of Interest and Fees.
 
All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All
computations of interest for Eurocurrency Loans denominated in Sterling shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.12 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
 


 




44
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
2.13 Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrower and Cross UK shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower and Cross UK hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. Boston time on the date specified herein and in the case of
Eurocurrency Loans, to the UK Lender at the UK Lender’s office in the Dollar
Equivalent of the applicable Eurocurrency in immediately available funds not
later than 2:00 p.m. London time on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent or the UK Lender, respectively,
after 2:00 p.m. Boston or London time, respectively, shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower or Cross UK shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
 
(b) (i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing of Committed Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing of Committed Loans to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Borrowing of Committed Loans.  Any payment by
the Borrower shall be
 


 


 


45
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.14 Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans or
 




46
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
Eurocurrency Loans made by it, or the participations in L/C Obligations held by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or Cross UK hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower or Cross
UK shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender, the L/C Issuer or the UK Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or Cross UK shall make such deductions
and (iii) the Borrower or Cross UK shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
 




47
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower or Cross UK shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower and Cross UK shall indemnify
the Administrative Agent, each Lender, the L/C Issuer and the UK Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender, the L/C Issuer or the UK Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender, the L/C Issuer (with a copy to the
Administrative Agent) or the UK Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, the L/C Issuer or the UK Lender, shall be conclusive absent manifest
error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Cross UK to a Governmental
Authority, the Borrower or Cross UK shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:








48
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
the L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
3.02 Illegality.
 
If any Lender of, including without limitation, the UK Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office or the UK
Lender to make, maintain or fund Eurodollar Rate Loans or Eurocurrency Loans,
respectively, or to determine or charge interest rates based upon the Eurodollar
Rate or the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender or the UK Lender to
purchase or sell, or to take deposits of, Dollars, Euros or Sterling, as the
case may be, in the London interbank market,
 


 


 




49
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
then, on notice thereof by such Lender or the UK Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans or the UK Lender to make any Eurocurrency Loans shall be
suspended until such Lender or the UK Lender, as the case may be, notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or upon demand from the UK Lender prepay all such
Eurocurrency Loans either on the last day of the Interest Period therefor, if
the UK Lender may lawfully continue to maintain such Eurocurrency Loans to such
day, or immediately, if the UK Lender may not lawfully continue to maintain such
Eurocurrency Loan.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates.
 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Committed Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit
 
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer or the UK Lender;
 
(ii) subject any Lender, the L/C Issuer or the UK Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in






50
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 
a Letter of Credit, any Eurodollar Rate Loan or the UK Lender made by it, or
change the basis of taxation of payments to such Lender, the L/C Issue or the UK
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or
 
(iii) impose on any Lender, the L/C Issuer or the UK Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or the UK Lender to maintain any Eurocurrency
Loan, or to increase the cost to such Lender or the UK Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer or the UK Lender, the Borrower
will pay to such Lender or the L/C Issuer or the UK Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issue or the UK Lender, as the case may be, for such additional costs incurred
or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer or the UK Lender
 
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company or the UK Lender, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company or the UK Lender, if any, as a consequence of this Agreement, the
Commitments of such Lender or the UK Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender or the UK Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company or
the UK Lender could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy) or the UK Lender, then from time to time the Borrower will pay to such
Lender or the L/C Issuer or the UK Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company or the UK Lender for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
or the
UK Lender setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company or the UK Lender, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the L/C Issuer or the UK Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.




51
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 


 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer or the UK Lender to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s or the UK Lender’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer or
the UK Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the L/C Issuer or the UK Lender, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s or the UK Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans or Eurocurrency Loans.  The Borrower shall
pay to each Lender, as long as such Lender or the UK Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan or Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender or the UK Lender (as determined
by such Lender or the UK Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender or the UK Lender.  If a Lender or the UK Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05 Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) or the UK
Lender from time to time, the Borrower and, if relating to a Eurocurrency Loan,
Cross UK, jointly and severally with the Borrower, shall promptly compensate
such Lender or the UK Lender for and hold such Lender or the UK Lender harmless
from any loss, cost or expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan or a Eurocurrency Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 10.13;
 




52
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 


 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower and, if relating to a Eurocurrency Loan, Cross UK,
jointly and severally with the Borrower, shall also pay any customary
administrative fees charged by such Lender and the UK Lender in connection with
the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders or
the UK Lender under this Section 3.05, each Lender and the UK Lender shall be
deemed to have funded each Eurodollar Rate Committed Loan on the Eurocurrency
Loan, as the case may be, made by it at the Eurodollar Rate on the Eurocurrency
Rate, as the case may be, for such Loan by a matching deposit or other borrowing
in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Committed Loan or such
Eurocurrency Loan was in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07 Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
3.08 Required Costs.
 
Cross UK shall pay to the UK Lender, upon demand all UK Mandatory Bank of
England costs and charges and all FSA Costs customarily charged or assessed by
the UK Lender for commercial loans of the character provided herein.


 
53
 
4695641V7
 

 
 

--------------------------------------------------------------------------------

 



 


 
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.
 
The obligation of the L/C Issuer and each Lender, including without limitation,
the UK Lender, to execute this Agreement is subject to satisfaction of the
following conditions precedent:
 
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i) executed counterparts of the Loan Documents as provided below, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower and confirmation of certain of the Loan Documents;
 
(ii) a second amended and restated Note executed by the Borrower in favor of
each Lender requesting a Note and a Confirmation of Promissory Note executed by
Cross UK in favor of the UK Lender;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each of its Subsidiaries is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
 
(v) a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent addressing such matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;
 
(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and






54
4695641V7

 
 

--------------------------------------------------------------------------------

 



approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
 
(vii) a certificate signed by a Responsible Officer of the Borrower certifying
 
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since December
21, 2005 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (C) a
calculation of the Consolidated Leverage Ratio as of the last day of the fiscal
quarter of the Borrower most recently ended prior to the Closing Date;
 
(viii) Reserved;
 
(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and
 
(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the UK Lender or the Required Lenders
reasonably may require.
 
(b) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to all Credit Extensions.
 
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Committed Loans) is subject
to the following conditions precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and
 


 




55
4695641V7

 
 

--------------------------------------------------------------------------------

 



warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the UK Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power; Compliance with Laws.
 
Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party and Cross UK of each
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.  Each
Loan Party and each Subsidiary thereof is in compliance with all Contractual




56
4695641V7

 
 

--------------------------------------------------------------------------------

 



Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.
 
5.03 Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party or Cross UK of this Agreement or any other
Loan Document.
 
5.04 Binding Effect.
 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party and Cross UK that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party and Cross UK, enforceable against each Loan Party that is party thereto in
accordance with its terms.
 
5.05 Financial Statements; No Material Adverse Effect; No Internal Control
 
Event.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
(b) The unaudited consolidated and consolidating balance sheet of the Borrower
and its Subsidiaries dated April 3, 2010, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.
 




57
4695641V7

 
 

--------------------------------------------------------------------------------

 





 
(e) The consolidated operating budget which shall have included without
limitation a consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions the Borrower believes were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial performance.
 
5.06 Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect provided, the Borrower
is involved in the litigation set forth on Schedule 5.06 which, if adversely
determined, could not reasonably be expected to have a Material Adverse Effect.
 
5.07 No Default.
 
Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 
5.08 Ownership of Property; Liens.
 
Each of the Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
 
5.09 Environmental Compliance.
 
The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.




 
58
4695641V7

 
 

--------------------------------------------------------------------------------

 



5.10 Insurance.
 
The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
 
5.11 Taxes.
 
The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
5.12 ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) except
 
as disclosed on Schedule 5.12(c) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the
 


 




 
59
4695641V7

 
 

--------------------------------------------------------------------------------

 



Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
 
5.13 Subsidiaries; Equity Interests.
 
The Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens.  The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Borrower have
been validly issued, and are fully paid and nonassessable.
 
5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.
 
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
5.15 Disclosure.
 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 


 




 
60
4695641V7

 
 

--------------------------------------------------------------------------------

 



5.16 Compliance with Laws.
 
Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
5.17 Intellectual Property; Licenses, Etc.
 
The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the best
knowledge of the Borrower, no material slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person.  Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
 
6.01 Financial Statements.
 
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal
 
year of the Borrower, a consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to
be audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an attestation
 


 




 
61
4695641V7

 
 

--------------------------------------------------------------------------------

 



report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley, if applicable, expressing a
conclusion to which the Required Lenders do not reasonably object, and such
consolidating statements to be certified by a Responsible Officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by a
Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries; and
 
(c) as soon as available, but in any event at least 60 days after the end of
each fiscal year of the Borrower, a consolidated operating budget which shall
include, without limitation, a consolidated and consolidating forecasted balance
sheet and statements of income and cash flows of the Borrower and its
Subsidiaries on a monthly basis, prepared on a basis consistent with the budget
delivered by the Borrower to its Board of Directors and consistent with past
practice or otherwise in form satisfactory to the Administrative Agent.
 
6.02 Certificates; Other Information.
 
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
 
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
 
(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of
 


 




 
62
4695641V7

 
 

--------------------------------------------------------------------------------

 



directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;
 
(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; and
 
(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and
 
(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for
 


 




 
63
4695641V7

 
 

--------------------------------------------------------------------------------

 



delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
 
6.03 Notices.
 
Promptly notify the Administrative Agent and each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c) of the occurrence of any ERISA Event;
 
(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and
 
(e) of the occurrence of any Internal Control Event.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each




 
64
4695641V7

 
 

--------------------------------------------------------------------------------

 



notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04 Payment of Obligations.
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.
 
6.05 Preservation of Existence, Etc.
 
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
 
6.06 Maintenance of Properties.
 
Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
 
6.07 Maintenance of Insurance.
 
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.
 
6.08 Compliance with Laws.
 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in




 
65
4695641V7

 
 

--------------------------------------------------------------------------------

 



which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.
 
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
 
6.10 Inspection Rights.
 
Permit representatives and independent contractors of the Administrative Agent
and each Lender
 
(a) to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, as often as may be reasonably desired, and
 
(b) to conduct commercial finance exams twice during each fiscal year, all at
the expense of the Borrower and at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower; provided, that so long as
a Default or Event of Default exists and is continuing the Administrative Agent
may conduct commercial finance exams as frequently as the Administrative Agent
determines; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice,
 
6.11 Use of Proceeds.
 
Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.
 
6.12 Additional Guarantors.
 
Notify the Administrative Agent at the time that any Person becomes a Domestic
Subsidiary, and promptly thereafter (and in any event within 30 days), cause
such Person to (a) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 




 
66
4695641V7

 
 

--------------------------------------------------------------------------------

 



6.13 Additional Covenants.
 
(a) Landlord Waiver.  Cross Optical shall deliver a waiver from the landlord of
its premises located at 2361 Mason Avenue, Suite 100, Daytona Beach, Florida
32117 in form and substance acceptable to the Administrative Agent within 30
days following the date hereof.
 
(b) Control Agreement.  The Borrower shall deliver a control agreement by and
between J.P. Morgan, the Borrower and the Administrative Agent in form and
substance acceptable to the Administrative Agent within 15 days following the
date hereof.
 
(c) Intellectual Property.  The Borrower shall cause all intellectual property
registered in the name of Native Eyewear, Inc. or Costa Del Mar Sunglasses, Inc.
including, without limitation, the intellectual property described on Schedule
6.13, to be transferred to Cross Optical within 30 days following the date
hereof.
 
(d) Stock Certificate.  The Borrower shall deliver the stock certificate
representing 100% of the equity interests of Cross Optical and an executed stock
power for the same to the Administrative Agent within seven days following the
date hereof.
 
(e) Legal Opinion.  Within 30 days following the date hereof, the Borrower shall
cause to be delivered a favorable opinion of counsel to Cross Optical, addressed
to the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent addressing such matters concerning
Cross Optical and the Loan Documents as the Required Lenders may reasonably
request.
 
6.14 Depository Accounts.  The Borrower and its Subsidiaries shall maintain all
of their domestic depository accounts with the Agent.
 
ARTICLE VII.
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
 
7.01 Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);
 




 
67
4695641V7

 
 

--------------------------------------------------------------------------------

 



(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
 
(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and
 
(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods.
 
7.02 Investments.
 
Make any Investments, except:
 
(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;
 
(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c) Investments of the Borrower in any wholly-owned Guarantor and Investments of
any wholly-owned Guarantor in the Borrower or in another wholly-owned Guarantor;
 


 




 
68
4695641V7

 
 

--------------------------------------------------------------------------------

 



(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(e) Guarantees permitted by Section 7.03;
 
(f) intercompany Investments by any Loan Party in any other Loan Party;
 
(g) intercompany Investments after the date hereof by any Loan Party in any
Foreign Subsidiary other than Cross China and the Excluded Subsidiaries, in an
aggregate amount of up to $550,000 during any fiscal year;
 
(h) Investments in Cross China made prior to the date hereof consisting of up
to, in the aggregate, $14,000,000;
 
(i) so long as (x) no Default or Event of Default has occurred and is continuing
and no Default or Event of Default would be caused after giving effect to such
Investment, and (y) the Consolidated Leverage Ratio in Section 7.11(c) is
1.50:1.00 or less, the Borrower may make and may hold Investments in Permitted
Investment Grade Securities not to exceed, in the aggregate for all Permitted
Investment Grade Securities, the lesser of: (1) $3,000,000 and (2) twenty-five
percent (25%) of the Borrower’s Cash plus Cash Equivalents as shown on the then
most recent balance sheet delivered to the Administrative Agent; and
 
(j) Investments on the date hereof set forth on Schedule 7.02.
 
7.03 Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
 


 




 
69
4695641V7

 
 

--------------------------------------------------------------------------------

 



(c) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary or
any other Guarantor;
 
(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e) Indebtedness of the Borrower or any Guarantor in respect of capital leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$500,000;
 
(f) Indebtedness of any Foreign Subsidiary, other than an Excluded Subsidiary,
in respect of capital leases and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $500,000;
 
(g) Indebtedness owing from any Loan Party to any other Loan Party; provided
that any indebtedness to any Loan Party is subordinated on terms and conditions
satisfactory to the Administrative Agent in right of payment to all Indebtedness
of the Loan Parties under the Loan Documents; and
 
(h) unsecured Indebtedness of the Borrower or any Guarantor in an aggregate
principal amount not to exceed $500,000 at any time outstanding.
 
7.04 Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
 
(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary Guarantor is
merging with another Subsidiary, the wholly-owned Subsidiary Guarantor shall be
the continuing or surviving Person; and
 
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor
 


 




 
70
4695641V7

 
 

--------------------------------------------------------------------------------

 



in such a transaction is a wholly-owned Subsidiary Guarantor, then the
transferee must either be the Borrower or a wholly-owned Subsidiary Guarantor.
 
(c) any Excluded Subsidiary, at the Borrower’s option, may be wound up and
dissolved;
 
(d) any Foreign Subsidiary other than Cross UK may be merged, consolidated or
amalgamated into any other Foreign Subsidiary other than Cross UK or an Excluded
Subsidiary; and
 
(e) any Excluded Subsidiary may (i) be merged with or into any other Subsidiary
of the Borrower provided that the Excluded Subsidiary is not the surviving
entity or (ii) make a Disposition of its assets to any other Subsidiary of the
Borrower pursuant to a transaction of liquidation or dissolution.
 
7.05 Dispositions.
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b) Dispositions of inventory in the ordinary course of business;
 
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e) Dispositions permitted by Section 7.04;
 
(f) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;
 
(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) in any
fiscal year shall not exceed $500,000;
 
(h) Disposition of the Capital Stock of any Excluded Subsidiary; and
 


 




 
71
4695641V7

 
 

--------------------------------------------------------------------------------

 



(i) Disposition by the Borrower of accounts receivable from Cross Japan, Cross
Asia Pacific and Cross UK as account debtors to Cross Bermuda provided that such
accounts receivable are sold at par or at a discount of no more than 5%.
 
provided, however, that any Disposition pursuant to clauses (a) through (i)
shall be for fair market value.
 
7.06 Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
 
(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in a Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made, provided that Cross UK may not
make any Restricted Payments;
 
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person provided such Equity Interests are pledged to the
Administrative Agent so that the Administrative Agent has at all times a pledge
of 100% of the issued and outstanding Equity Interests of each Guarantor and 65%
of the issued and outstanding Equity Interests of all Foreign Subsidiaries other
than the Excluded Subsidiaries;
 
(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
 
(d) so long as no Default or Event of Default has occurred and is continuing and
no Default or Event of Default would be caused after giving effect to such
redemption, the Borrower may redeem its capital stock, pursuant to a program to
be approved by the Required Lenders in their sole discretion, in cumulative
aggregate not exceeding $3,000,000 during the term of this Agreement and, in
addition thereto, the Borrower may redeem its capital stock pursuant to the Doss
Repurchase Transaction; and
 
(e) so long as no Default or Event of Default has occurred and is continuing and
no Default or Event of Default would be caused after giving effect to such
dividend, provided that the Consolidated Leverage Ratio as of the most recent
date of the financial statements delivered to the Administrative Agent is less
than 2.00:1.00, Cross US may declare and make dividends in cash.
 


 




 
72
4695641V7

 
 

--------------------------------------------------------------------------------

 



7.07 Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.
 
7.08 Transactions with Affiliates.
 
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided, however, any Foreign Subsidiary may not enter into a transaction with
the Borrower or any Guarantor unless expressly permitted in Section 7.01 through
Section 7.07 hereof.
 
7.09 Burdensome Agreements.
 
Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
7.10 Use of Proceeds.
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
7.11 Financial Covenants.
 
Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net Worth as of
December 31, 2008 and as of each December 31 of each calendar year thereafter to
be less than the sum of (i) $37,500,000, plus (ii) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal year ending after
December 31, 2010 (with no deduction for a net loss in any such fiscal year),
plus and (iii) an amount equal to 50% of the aggregate increases in
Shareholders’ Equity of the Borrower and its Subsidiaries after the date hereof
by reason of the issuance and sale of Equity Interests of the Borrower or any
Subsidiary (other than issuances to
 


 




 
73
4695641V7

 
 

--------------------------------------------------------------------------------

 



the Borrower or a wholly-owned Subsidiary), including upon any conversion of
debt securities of the Borrower into such Equity Interests.
 
(b) Consolidated Debt Service Ratio.  Permit the Consolidated Debt Service
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.25:1.00.
 
(c) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of the Borrower to be greater
than 2.75:1.00.
 
7.12 Capital Expenditures.
 
Make or become legally obligated to make any Capital Expenditure in respect of
the purchase or other acquisition of any fixed or capital asset (excluding
normal replacements and maintenance which are properly charged to current
operations), except for capital expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and the Guarantors in excess of
$10,000,000 during each fiscal year, commencing with the fiscal year 2010;
provided, that so long as no Default has occurred and is continuing or would
result from such expenditure, any portion of any amount set forth above, if not
expended in the fiscal year for which it is permitted above, may be carried over
for expenditure in the next following fiscal year.
 
7.13 Anti-Terrorism Law.
 
Knowingly, with the intent to violate the Executive Order or any other
Anti-Terrorism Law, (i) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in Section 7.14, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interest in property prohibited pursuant to the
Executive Order or any other Anti-Terrorism Law, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.
 
7.14 Embargoed Person.
 
Cause or permit (a) any of the funds or properties of the Loan Parties or any of
their Subsidiaries that are used to repay the Loans to constitute property of,
or be beneficially owned directly or indirectly by, any person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” maintained by OFAC and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law, or the Loans made by the Lenders or the UK
Lender would be in violation of a Requirement of Law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(b) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law
or the Loans are in violation of a Requirement of Law.
 




 
74
4695641V7

 
 

--------------------------------------------------------------------------------

 



7.15 Restriction on Excluded Subsidiaries; Loan Party Assets.
 
(a) If an Excluded Subsidiary, shall not engage in any business other than in
incidental sales of Inventory of the Borrower and its Subsidiaries.
 
(b) Remove from the United States, without making a Disposition permitted
hereunder, any assets in excess of equipment having a book value of, in the
aggregate, $500,000 in any fiscal year.
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.
 
Any of the following shall constitute an Event of Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party or Cross UK fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or 6.13 or Article VII; or
 
(c) Other Defaults.  Any Loan Party or Cross UK fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party or Cross UK herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
 
(e) Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
 


 




 
75
4695641V7

 
 

--------------------------------------------------------------------------------

 



the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
 
(h) Judgments.  There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 


 




 
76
4695641V7

 
 

--------------------------------------------------------------------------------

 



(j) Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control.
 
8.02 Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts
 


 




 
77
4695641V7

 
 

--------------------------------------------------------------------------------

 



received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and the UK Lender and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders, the L/C Issuer and the UK Lender in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders, the L/C
Issuer and the UK Lender in proportion to the respective amounts described in
this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.
 
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.
 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such
 


 




 
78
4695641V7

 
 

--------------------------------------------------------------------------------

 



powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
 
9.02 Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
9.03 Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent
 


 




 
79
4695641V7

 
 

--------------------------------------------------------------------------------

 



shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05 Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 


 




 
80
4695641V7

 
 

--------------------------------------------------------------------------------

 



9.06 Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 


 




 
81
4695641V7

 
 

--------------------------------------------------------------------------------

 



9.08 [Reserved]
 
9.09 Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative AGENT UNDER SECTIONS 2.10
AND 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
ARTICLE X.
 
MISCELLANEOUS
 
10.01 Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and
 


 




 
82
4695641V7

 
 

--------------------------------------------------------------------------------

 



each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Aggregate Commitments hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
 
(e) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or
 
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
 


10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
 
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be
 


 




 
83
4695641V7

 
 

--------------------------------------------------------------------------------

 



delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
 
(ii) if to the UK Lender, to the address, telecopier number, electronic mail
address or telephone number specified on Schedule 10.02.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
 
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY
 


 




 
84
4695641V7

 
 

--------------------------------------------------------------------------------

 



OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent, the
L/C Issuer and the UK Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the L/C Issuer.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and UK Lender Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.
 
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 






 
85
4695641V7

 
 

--------------------------------------------------------------------------------

 



10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party
 


 




 
86
4695641V7

 
 

--------------------------------------------------------------------------------

 



against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer and the UK Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05 Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
 


 




 
87
4695641V7

 
 

--------------------------------------------------------------------------------

 



Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection and (b), participations in L/C Obligations) at
the time owing to it); provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not
 


 




 
88
4695641V7

 
 

--------------------------------------------------------------------------------

 



to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;
 
(iii) any assignment of a Commitment must be approved by the Administrative
Agent, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrower and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at
 


 




 
89
4695641V7

 
 

--------------------------------------------------------------------------------

 



any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
 
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be
 


 




 
90
4695641V7

 
 

--------------------------------------------------------------------------------

 



of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.07 Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 


 




 
91
4695641V7

 
 

--------------------------------------------------------------------------------

 



10.08 Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
10.09 Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10 Counterparts; Integration; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature
 


 




 
92
4695641V7

 
 

--------------------------------------------------------------------------------

 



page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.13 Replacement of Lenders.
 
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts
 


 




 
93
4695641V7

 
 

--------------------------------------------------------------------------------

 



under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 GOVERNING LAW; JURISDICTION; ETC.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS
SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
MASSACHUSETTS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN
 
 PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY
 


 




 
94
4695641V7

 
 

--------------------------------------------------------------------------------

 



OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 WAIVER OF JURY TRIAL.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
10.16 USA PATRIOT ACT NOTICE.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
 
10.17 ENTIRE AGREEMENT.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 


 




 
95
4695641V7

 
 

--------------------------------------------------------------------------------

 



10.18 Judgment Currency.
 
For the purposes of obtaining judgment in any court it is necessary to convert a
sum due hereunder in Dollars, in Euro or in Sterling into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which the accordance with normal
banking procedures the Administrative agent could purchase Dollars or Euro or
Sterling, as the case may be, with such other currency at the spot rate of
exchange quoted by the Administrative Agent at 11:00 a.m., Boston time, the
Business Day preceding that on which final judgment is given for the purchase of
Dollars, Euro or Sterling for delivery two (2) Business Days thereafter.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent, the UK Lender or any other Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which shall sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), but discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjusted to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or UK Lender in the Agreement
Currency, the Borrower agrees, as a separate obligating and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such lost.
 
ARTICLE XI.
 
RATIFICATION
 
The terms and provisions set forth in this Agreement shall modify and supersede
all inconsistent terms and provisions set forth in the Original Credit Agreement
and except as expressly modified and superseded by this Agreement, the terms and
provisions of the Original Credit Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The Borrower
and the Agent agree that the Original Credit Agreement as amended hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms. For all matters arising prior to the
effective date of this Agreement, the Original Credit Agreement (as unmodified
by this Amendment) shall control.  The Borrower hereby acknowledges that, as of
the date hereof, the security interests and liens granted to the Administrative
Agent and the Lender under the Original Credit Agreement and the other Loan
Documents are in full force and effect, are properly perfected and are
enforceable in accordance with the terms of the Original Credit Agreement and
the other Loan Documents.
 


 




 
96


 
4695641V7

 
 

--------------------------------------------------------------------------------

 







 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written
 

 
A.T. Cross Company
 
By: KEVIN F. MAHONEY
Name: Kevin F. Mahoney
Title: Senior Vice President & CEO



 


 


 


 
S - 1
Signed Amended and Restated Credit Agreement
Signature Page

 
 

--------------------------------------------------------------------------------

 





 

 
CROSS OPTICAL GROUP
 
By: CHARLES R. MAC DONALD
Name: Charles R. MacDonald
Title: President



 


 


 


 
S - 2
Signed Amended and Restated Credit Agreement
Signature Page

 
 

--------------------------------------------------------------------------------

 





 

 
A.T. CROSS LIMITED
 
By: KEVIN F. MAHONEY
Name: Kevin F. Mahoney
Title: Director



 


 


 


 
S - 3
Signed Amended and Restated Credit Agreement
Signature Page

 
 

--------------------------------------------------------------------------------

 





 

 
BANK OF AMERICA, N.A. as
Administrative Agent
 
By: RICHARD MACDONALD
Name: Richard MacDonald
Title: SVP



 


 


 


 
S - 4
Signed Amended and Restated Credit Agreement
Signature Page

 
 

--------------------------------------------------------------------------------

 





 

 
BANK OF AMERICA, N.A.
as L/C Issuer and Lender
 
By: RICHARD MACDONALD
Name: Richard MacDonald
Title: SVP



 


 


 


 
S - 5
Signed Amended and Restated Credit Agreement
Signature Page

 
 

--------------------------------------------------------------------------------

 





 

 
BANK OF AMERICA, N.A.
(LONDON BRANCH), as UK Lender
 
By: GARY SAINT
Name: Gary Saint
Title: Vice President



 


 


 


 
S - 6
Signed Amended and Restated Credit Agreement
Signature Page


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES


 
Lender
 
Commitment
   
Applicable Percentage
 
Bank of America, N.A.
  $ 40,000,000.00       100.00 %
Total
  $ 40,000,000.00       100.00 %



 
* Note: The amounts set forth above are inclusive of the $10,000,000.00 sublimit
for Eurocurrency Borrowings, for which Bank of America, N.A. (London Branch)
would be the Lender.
 


 




 
 

--------------------------------------------------------------------------------

 





 


Schedule 5.06
 


 
Litigation
 


 


 
 
1. Daphne Poitevin-Velazquez, et al v. A.T. Cross Company, et al.  United States
District Court of Puerto Rico, Civil No.: 09-1703.  A complaint was filed
against Cross and two of its employees by a former independent contractor,
Daphne Poitevin, alleging that, inter alia, violated the Title VII of the Civil
Rights Act(s) and the Age Discrimination in Employment Act when Cross terminated
Poitevin’s relationship with Cross.  Plaintiff’s seek approximately $5 million
in compensatory damages.


 
 

--------------------------------------------------------------------------------

 



 


 
Schedule 5.12(c)(i)
 


 


 
ERISA Compliance
 


 


 
As of December 31, 2009, the unfunded pension liability of the A.T. Cross
Company Pension Plans was $2,851,000.
 

 
 

--------------------------------------------------------------------------------

 



Schedule 5.13
 


 
Subsidiaries and other Equity Investments
 
Part (a). Subsidiaries.
 


 
Subsidiary
Type of Organization
Ownership Interest of Borrower
A.T. Cross (Asia Pacific) Limited (“Asia Pacific”)
Corporation
Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.
A.T. Cross (Canada) Inc.
Corporation
100%
A.T. Cross Deutschland GmbH.
Corporation
Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.
A.T. Cross (Europe) Ltd. (“Europe”)
Corporation
Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe.
A.T. Cross (Hong Kong) Limited
Corporation
Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in Asia
Pacific, which holds 100% of the equity interests in this Subsidiary.
A.T. Cross Limited (“Bermuda”)
Corporation
100%
A.T. Cross Limited (U.K. entity)
Corporation
Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.
A.T. Cross (Shanghai) Trading Company Limited
Corporation
Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in Asia
Pacific, which holds 100% of the equity interests in this Subsidiary.
A.T. Cross Stationery (Dongguan) Company Limited (China)
Corporation
100%
AT-Cross Services Mexico, S. de R.L. de C.V.
Corporation
Borrower holds 99% of the equity interests in Cross Mexico which holds 1% of the
equity interest in this Subsidiary.
A.T.X. International, Inc.
Corporation
100%
Comercializadora AT-Cross, S. de R.L. de C.V. (“Cross Mexico”)
Corporation
Borrower holds 99% of the equity interests in A.T.X. International, which holds
1% of the equity interest in this Subsidiary.
Cross Company of Japan, Ltd.
Corporation
Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.
Cross Optical Group, Inc.
Corporation
100%
Cross Retail Ventures, Inc.
Corporation
100%



 


 
Part (b).                      Other Equity Investments.
 


 


 
None.
 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.17
 


 


 
Intellectual Property Matters
 


 


 
None
 


 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 6.13
 
Registered Trademarks:
 
The following are the issued trademarks currently in the name of Native Eyewear,
Inc.:
 
Invention Title
U.S.
Application
Number
Application Date
Registration
Number
Registration
Date
PRISMATIC
CRYSTAL CARBONATE
75537922
08/17/98
2349476
05/16/00
NANO
75391707
11/17/97
2312357
01/25/00



 
Patents:
 
The following are the issued Patents currently in the name of Native Eyewear,
Inc.:
 
Invention Title
U.S. Application Number
Patent Number
Issue Date
EYEWEAR
(a/k/a "NANO2")
090,625
Des.407,427
3/30/1999
EYEWEAR (a/k/a "NANO")
29/090,626
Des.408,839
4/27/1999
EYEWEAR (a/k/a "RYDER")
29/090,624
Des.409,224
5/4/1999
DETACHABLE CAM-BIASED EYEGLASS TEMPLES
(a/k/a GATOR-LOK TEMPLES)
09/076,830
5,963,296
10/5/1999
SUNGLASSES (a/k/a LOW RYDER)
29/107,903
Des.423,550
4/25/2000
EYEWEAR (a/k/a ATHELON)
29/103,408
Des.425,102
5/16/2000
EYEWEAR (a/k/a PRO ATHELON)
29/103,423
Des. 428,907
8/1/2000
EYEGLASSES (a/k/a AMBUSH)
29/313,937
D616,013
5/18/2010
EYEGLASSES (a/k/a SOLO)
29/315,553
D617,365
6/8/2010



 
The following are the issued Patents currently in the name of Costa Del Mar
Sunglasses, Inc.:
 
Invention Title
U.S. Application Number
Patent Number
Issue Date
POLARIZED LENS WITH OXIDE ADDITIVE
10/005,679
6,604,824
8/12/2003
POLARIZED LENS WITH OXIDE ADDITIVE
09/255,093
6,334,680
1/1/2002
EYEGLASS FRAME
29/195,483
D497,933
11/2/2004
EYEGLASS FRAME WITH SQUARED TEMPLES (a/k/a VELA)
29/236,255
D550,272
9/4/2007
EYEGLASS FRAME WITH OVOID LENS OPENING (a/k/a "TICO")
29/237,223
D537,863
3/6/2007



 


 
EYEGLASS FRAME WITH FLATTENED LENS OPENING (a/k/a "RINCON")
29/235,811
D552,155
10/2/2007
EYEGLASS FRAME WITH NOTCHED BRIDGE (a/k/a "HAMMERHEAD")
29/236,279
D533,892
12/19/2006
EYEGLASS FRAME DESIGN (a/k/a "REEF RAIDER")
29/257,228
D572,748
7/8/2008
EYEGLASS FRAME DESIGN (a/k/a "RELEASE")
29/257,229
D572,294
7/1/2008
EYEGLASS FRAME  (a/k/a "186 Frigate")
29/267,786
D589,079
3/24/2009
EYEGLASS FRAME  (a/k/a "187 Osprey")
29/267,785
D563,455
3/4/2008
EYEGLASS FRAME (a/k/a "DAPHNES")
29/266,832
D580,475
11/11/2008
EYEGLASS FRAME (a/k/a "CIN")
29/266,834
D568,924
5/13/2008
EYEGLASS FRAME (a/k/a "ISABELA")
29/266,835
D570,900
6/10/2008



 


 


 
EYEGLASS FRAME (a/k/a "BRINE"
29/219,664
D553,663
10/23/2007
EYEGLASS FRAME (a/k/a "STRINGER")
29/219,669
D557,324
12/11/2007
EYEGLASS (a/k/a "MAN O' WAR")
29/291,001
D597,124
7/28/2009
EYEGLASSES (a/k/a "BLACKFIN")
29/291,233
D585,928
2/3/2009
EYEGLASSES (a/k/a "PONCE")
29/293,743
D599,837
9/8/2009
EYEGLASSES (a/k/a "RIOMAR")
29/293,745
D600,271
9/15/2009
EYEGLASSES (a/k/a "PUMPHOUSE")
29/293,746
D603,447
11/3/2009
EYEGLASSES (a/k/a "CHOKO")
29/293,744
D603,446
11/3/2009
EYEGLASSES (a/k/a "SANTA ROSA")
29/293,747
D603,448
11/3/2009
EYEGLASSES (a/k/a "PLACIDA")
29/293,780
D583,853
12/30/2008
EYEGLASSES (a/k/a "CUDJOE")
29/293,779
D588,626
3/17/2009
EYEGLASSES (a/k/a "FLAMINGO")
29/293,778
D584,332
1/6/2009
EYEGLASSES (a/k/a "PERMIT")
29/307,323
D595,333
6/30/2009
EYEGLASSES (a/k/a "HOWLERS")
29/313,660
D615,579
5/11/2010
EYEGLASSES (a/k/a "LAGO")
29/312,420
D606,578
12/22/2009
EYEGLASSES (a/k/a "YELLOWTAIL")
29/312,421
D606,112
12/15/2009
EYEGLASSES (a/k/a "GATUN")
29/312,424
D606,580
12/22/2009
EYEGLASSES (a/k/a "CORBINA")
29/316,714
D616,015
5/18/2010
EYEGLASSES (a/k/a "FISCH")
29/314,716
D616,016
5/18/2010



 
The following are the pending patent applications currently in the name of
Native Eyewear, Inc.:
 


 
Invention Title
U.S.
Application
Number
Application
Date
GOOGLES WITH INTERCHANGEABLE
11/779,331
7/18/2007
EYEGLASSES (a/k/a "GONZO")
29/315,867
7/30/2009
EYEGLASSES (a/k/a "WAZEE")
29/348,236
12/10/2009
GOOGLES WITH INTERCHANGEABLE
2,599,521
8/30/2007
ANTI-FOGGING SPORT GLASSES
10299396
11/18/2002



 

 
 

--------------------------------------------------------------------------------

 



The following are the pending patent applications currently in the name of Costa
Del Mar Sunglasses, Inc.:
 


 
Invention Title
U.S.
Application
Number
Application
Date
LINER FOR EYEGLASS TEMPLES
29/312,552
10/29/2008
LINER FOR EYEGLASS TEMPLES
29/312,551
10/29/2008
EYEGLASSES (a/k/a "ZANE")
29/312,329
10/14/2008
EYEGLASSES (a/k/a "CABALITOS")
29/313,659
2/2/2009
EYEGLASSES (a/k/a "GALLO")
29/312,422
10/17/2008
EYEGLASSES (a/k/a "SKIMMER")
29/316,635
10/15/2009
EYEGLASSES (a/k/a "BOMBA")
29/316,634
10/15/2009
EYEGLASSES (a/k/a "MAYA")
29/349,906
5/18/2010



 
Domain Names:
 
costadelmar.com
 
nativeyewear.com
 

 
 

--------------------------------------------------------------------------------

 



Schedule 7.01
 
Existing Liens
 
Entity
Liens
A.T. Cross Company
· UCC-1 Financing Statement in favor of IBM Credit LLC and filed with Rhode
Island Secretary of State on August 17, 2005 as Instrument Number 200502651650
(as amended and continued from time to time)
· UCC-1 Financing Statement in favor of IBM Credit LLC and filed with Rhode
Island Secretary of State on January 23, 2006 as Instrument Number 200603188550
(as amended and continued from time to time)
· UCC-1 Financing Statement in favor of Wells Fargo Financial Leasing, Inc. and
filed with Rhode Island Secretary of State on November 30, 2007 as Instrument
Number 200705682640 (as amended and continued from time to time)
· Utility Easement to Narragansett Electric Company dated January 28, 1938 and
recorded in Book 45 at Page 460, as supplemented by grant dated June 5, 1939 and
recorded in Book 46 at Pages 288 and 289
· Assignment of Rights to A.T. Cross Company from Trustees of the Industrial
Foundation of Rhode Island as to agreements recorded in Book 79 at Page 161 and
in Book 80 at Page 75
· Option for Right of Way Easement to Blackstone Valley Electric Company
recorded in Book 110 at Page 427
· Easement to Blackstone Valley Electric Company recorded in Book 110 Page 554,
as effected by Use of Right of Way Agreement recorded in Book 253 at Page 46
· Easement to Blackstone Valley Electric Company recorded in Book 192 at Page
464
· RIDEM-Division of Groundwater and Freshwater Wetlands permit conditions (with
Consent Agreement and Notice of Permit) recorded in Book 293 at Page 129
· RIDEM-Division of Freshwater Wetlands Insignificant Alteration Permit recorded
in Book 365 at Page 8
· RIDEM-Division of Freshwater Wetlands Insignificant Alteration Permit recorded
in Book 381 at Page 89
· RIDEM-Division of Freshwater Wetlands Insignificant Alteration Permit recorded
in Book 431 at Page 213
· Assent Agreement with Narragansett Electric Company recorded in Book 461 at
Page 243
· RIDEM-Office of Waste Management Limited Order of Approval recorded in Book
746 at Page 217
· Terms and conditions set forth on recorded plans
Cross Optical,  Inc.
· UCC-1 Financing Statement in favor of US Bancorp. and filed with Florida
Secured Transactions Registry on December 20, 2007 as Instrument Number
200707259760 (as amended and continued from time to time)
· UCC-1 Financing Statement in favor of US Bancorp. and filed with Florida
Secured Transactions Registry on January 18, 2008 as Instrument Number
200807453089 (as amended and continued from time to time)



 

 
 

--------------------------------------------------------------------------------

 



Schedule 7.02
 


 


 


 
Investments
 


 


 


 


 
As of December 29, 2007, Borrower has made the following investments in Cross
China:
 


 
INVESTMENT
 
AMOUNT
 
Cash
  $ 250,000  
Equipment purchased as part of contributed capital.
  $ 1,557,126  
Equipment transferred from Lincoln at book value.
  $ 3,589,544  



 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 7.03
 


 


 
Existing Indebtedness
 


 
A.           Third Party Indebtedness:
 


 
Entity
Indebtedness
A.T. Cross Company
None
A.T. Cross (Asia Pacific) Limited
None
A.T. Cross (Canada) Inc.
None
A.T. Cross Deutschland GmbH
None
A.T. Cross (Europe) Limited
None
A.T. Cross (Hong Kong) Limited
None
A.T. Cross Limited
None
A.T. Cross Limited (U.K. entity)
None
A-T Cross Services Mexico, S. de R.L. de C.V.
None
A.T. Cross (Shanghai) Trading Company Limited
None
A.T. Cross Stationery (Dongguan) Company Limited (China)
None
A.T.X. International, Inc.
None
Comercializadora AT-Cross, S. de R.L. de C.V.
None
Cross Company of Japan, Ltd.
None
Cross Optical Group, Inc.
None
Cross Retail Ventures, Inc.
None



 
B. Inter-Company Indebtedness:


 
[See spreadsheet attached hereto.]
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
NET INTERCOMPANY ACCOUNT BALANCES
         
13-Aug-10 10:58 AM
 
A.T. Cross Company and Subsidiaries
                        1  
JUNE 2010
                                                                               
 
Receiving Company
   
Paying Company
    $      
Net Company
         
& Amount
   
& Amount
   
Variance
   
Balance
   
Explanation or Entry
 
LC
   
US$
   
LC
   
US$
                                                                   
France
   
France
                          -     $ -       930,621     $ 1,167,929      
(1,167,929 )              
UK
   
UK
              (0 )           768,526     $ 1,167,929             $ -      
1,167,929                                                                      
 
UK
   
UK
                            1,329     $ 2,020       -     $ -       2,020      
           
Hong Kong
   
Hong Kong
              374             104,332     $ 13,382       117,136     $ 15,029  
    (1,646 )                                                                    
 
UK
   
UK
                            1,437,094     $ 2,183,951       2,554,218     $
3,881,646       (1,697,694 )                
Germany
   
Germany
              (349 )           7,444,498     $ 9,342,845       6,092,032     $
7,645,500       1,697,345                                                      
                 
UK
   
UK
                            -       -       3,116,368       4,735,944      
(4,735,944 )                
Cross
   
Cross
              592             -     $ 4,736,536       -       -       4,736,536
                                                                       
China
   
China
                   
($660,000) Inventory (due to timing)
    43,328,648     $ 6,380,399       82,735,785     $ 12,183,331      
(5,802,932 )          
$200,000 Cash in Transit
 
Cross
   
Cross
              (514,873 )  
$50,000 AP - Cash mistake - not fixed correctly (AP)
          $ 9,683,653             $ 4,395,594       5,288,059            
($113,729) Q2 tax not recorded on China books
                                                       
Asia / Pacific
   
Asia / Pacific
                                    1,000             $ 28,800       (27,800 )  
             
Euro HQ
   
Euro HQ
              -                     28,800             $ 1,000       27,800    
                                                                   
Euro HQ
   
Euro HQ
                                                    45,841       (45,841 )      
         
Cross
   
Cross
              -                     45,841                       45,841        
                                                               
CCJ
   
CCJ
                            847,766     $ 9,660       515,960     $ 5,877      
3,783                  
Hong Kong
   
Hong Kong
              (275 )           43,542     $ 5,586       75,170     $ 9,644      
(4,058 )                                                                      
CCJ
   
CCJ
                                  $ -       321,034,069     $ 3,656,899      
(3,656,899 )                
Cross
   
Cross
              (0 )                 $ 3,656,899       -     $ -       3,656,899  
                                                                     
Hong Kong
   
Hong Kong
                            98,858     $ 12,683       1,198     $ 154      
12,530                  
Taiwan
   
Taiwan
              149             4,950     $ 153       404,319     $ 12,534      
(12,381 )                                                                      
Hong Kong
   
Hong Kong
                            7,500,740     $ 962,345       53,155,439      
6,819,843       (5,857,498 )          
HK accrued royalty to non-intercompany accrual
 
Cross
   
Cross
              18,267                   $ 5,875,765       -       -      
5,875,765                                                                      
 
Hong Kong
   
Hong Kong
                            946,968     $ 121,496       -     $ -       121,496
                 
China
   
China
              (0 )                 $ -       826,126     $ 121,496      
(121,496 )                                                                      
HK (HOLDING CO. OF CHINA)
   
HK (HOLDING CO. OF CHINA)
                            -     $ -       1,188,962     $ 152,544      
(152,544 )                
HK
   
HK
              (59 )           1,188,507     $ 152,485       -     $ -      
152,485                                                                        
Taiwan
   
Taiwan
                                  $ -       52,435,827     $ 1,625,511      
(1,625,511 )          
$38,809 Stock in transit
 
Cross
   
Cross
              38,809                   $ 1,664,320       -     $ -      
1,664,320                                                                      
 
Singapore
   
Singapore
                            42,102     $ 30,276       1,092,075     $ 785,311  
    (755,035 )                
Cross
   
Cross
              (10 )                 $ 755,025       -     $ -       755,025    
             



Hong Kong
   
Hong Kong
                  6,878,650     $ 882,531       -     $ -       882,531        
 
Shanghai
   
Shanghai
              14,370       -     $ -       5,877,866     $ 868,161      
(868,161 )                                                          
Singapore
   
Singapore
                              -       5,789     $ 4,163       (4,163 )          
Hong Kong
   
Hong Kong
              4       32,449     $ 4,166       -     $ -       4,166            
                                               
Cross
   
Cross
                            $ 41,586       -     $ -       41,586            
Canada
   
Canada
              (0 )     -     $ -       44,179     $ 41,586       (41,586 )      
                                                   
Cross
   
Cross
                      -     $ (8,758,044 )           $ -       (8,758,044 )    
     
LIMITED (HO)
   
LIMITED (HO)
              -             $ 8,758,044             $ -       8,758,044        
                                                   
LIMITED (HO)
   
LIMITED (HO)
                            $ 114,137             $ -       114,137            
Euro HQ
   
Euro HQ
              -                             $ 114,137       (114,137 )          
                                               
Cross
   
Cross
                            $ 5,403,046             $ -       5,403,046        
   
Retail Venture
   
Retail Venture
              -               -             $ 5,403,046       (5,403,046 )      
                                                   
Cross
   
Cross
                            $ 35,576,916             $ 38,958,023      
(3,381,107 )          
International
   
International
              -             $ 3,381,107             $ -       3,381,107        
                                                   
Cross
   
Cross
                            $ 1,650,926             $ -       1,650,926        
   
COG
   
COG
              750,285  
COG needs entry to apply pmt to accrued interest
        $ 100,285             $ 1,000,926       (900,641 )                      
                                   
Cross
   
Native
                            $ -             $ -       -            
Native
   
Cross
              -             $ -                       -                        
                                   
COG
   
COG
                            $ (2,006 )                     (2,006 )          
Retail Venture
   
Retail Venture
              (2,006 )           $ -             $ -       -                    
                                       
Costa Del Mar
   
Retail Venture
                            $ -             $ -       -            
Retail Venture
   
Costa Del Mar
              -             $ -             $ -       -                        
                                   
COG
   
COG
                            $ -             $ 14,500,359       (14,500,359 )    
     
International
   
International
              (750,000 )
COG needs entry to apply pmt to accrued interest
        $ 13,750,359             $ -       13,750,359                          
                                                                               
 
Grand Total
      107,736,104       -       108,180,827       (444,723 )     (444,723 )    
                                             
ENTRY: CAD Segment
                                   
Cash
              200,000               (200,000 )        
China's Cash in transit
Intercompany Receivables-WI
      (107,637,824.98 )             600,000          
China's inventory related
Inventory
      638,809               (38,809 )        
Taiwan Stock in transit
Accounts Payable
      (83,532 )             -            
Intercompany Payables-WI
      106,882,548                                                              
             
ENTRY: COG Segment
                                   
Intercompany Receivables-COG
      (98,279 )                          
Intercompany Payables-COG
      98,279                            
Accounts Payable
      -                            
SG&A - admin
      -                                                                        
   
Grand Total
                              (83,532 )                                        
                 
Prepared by:
                   
Date:
                                                                   
Approved by:
                   
Date:
                   


 
 

--------------------------------------------------------------------------------

 




 
 

--------------------------------------------------------------------------------

 



Schedule 10.02
 


 


 
ADMINISTRATIVE AGENT’S OFFICE;
 
CERTAIN ADDRESSES FOR NOTICES
 


 


 


 
BORROWER/CROSS UK:
 
A.T. Cross Company
 
One Albion Road
 
Lincoln, Rhode Island 02865
 
Attention: Kevin F. Mahoney
 
Telephone: 401-333-1200
 
Telecopier: 401-334-2861
 
Email:            kmahoney@cross.com
 
Website Address: www.cross.com
 
With a copy to:
 
A.T. Cross Company
 
One Albion Road
 
Lincoln, Rhode Island 02865
 
Attention: Office of General Counsel
 
Telephone: 401-333-1200
 
Telecopier: 401-334-3912
 


 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
 
Bank of America, N.A.
 
100 Federal Street
 
Mail Code: MA5-100-07-06
 
Boston, Massachusetts 02110
 
Attention: Richard Macdonald
 
Telephone: 617-434-4288
 
Telecopier: 617-434-8102
 
Email:            Richard.j.macdonald@bankofamerica.com
 
Account No.: _____________________________
 
Ref: ____________________________________
 
ABA# 111000012
 


 

 
 

--------------------------------------------------------------------------------

 



 
L/C ISSUER:
 


 
Bank of America, N.A.
 
100 Federal Street
 
Mail Code: MA5-100-07-06
 
Boston, Massachusetts 02110
 
Attention: Richard Macdonald
 
Telephone: 617-434-4288
 
Telecopier: 617-434-8102
 
Email: Richard.j.macdonald@bankofamerica.com
 


 


 
UK LENDER:
 


 
Bank of America, N.A.
 
5 Canada Square
 
London E14 5AQ UNITED KINGDOM
 
Attention:                      Keith Thomas
 
Telephone:                      +44 (0) 20 7174 5834
 
Telecopier:                      +44 (0) 20 7174 6436
 
Email:                      keith.thomas@bankofamerica.com
 
Account No.: _____________________________
 
Ref: _____________________________
 
ABA# 111000012
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
Schedule 10.06
 


 


 
PROCESSING AND RECORDATION FEES
 


 


 
The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:
 


 


 
Transaction
 
Assignment Fee
 
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable).
    -0-  
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  



 


 


 

 
 

--------------------------------------------------------------------------------

 
